Case: 18-40944      Document: 00515261053         Page: 1    Date Filed: 01/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 18-40944
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      January 7, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LEANDRO CORTEZ-ZAMORA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:18-cr-10-4


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Leandro Cortez-Zamora has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Cortez-Zamora has filed a response with an incorporated motion
for appointment of new counsel. The record is not sufficiently developed to
allow us to make a fair evaluation of Cortez-Zamora’s claims of ineffective


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40944   Document: 00515261053     Page: 2   Date Filed: 01/07/2020


                                No. 18-40944

assistance of counsel; we therefore decline to consider the claims without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Cortez-Zamora’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for appointment of new counsel is
DENIED, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2